DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 21 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,109,382 B2 (hereinafter Hackett) in view of Bohm (US 3,850,584 A). 
Regarding claim 19, claim 22 of Hackett teaches a steel-middle layer-vanadium cladding (wall element) comprising:
An outer layer of steel,
A middle layer of nickel, nickel alloy, chromium, zirconium or zirconium alloy between the outer layer and the inner layer, and
An inner layer consisting of vanadium.
Claim 22 of Hackett does not teach that the inner layer consists of 0.1-0.3 wt. % C, the balance being V and other elements, wherein the inner layer includes not greater 
	Bohm teaches a vanadium alloy for use in a nuclear cladding comprising 0.001-0.5 wt. % C, the balance being V and other elements, including less than 0.1 wt. % of each of the other elements, and wherein the total does not exceed 0.5 wt. % (table 1, up to 99.5% vanadium and 0-0.02% carbon; other elements may be zero).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hackett to use the composition of vanadium alloy taught by Bohm, as a matter of selecting a known vanadium alloy suitable for fuel cladding with no unexpected result.
	Regarding claim 21, claim 13 of Hackett (incorporated in claim 22) teaches that the steel is a ferritic steel (9-12% Cr).
Regarding claim 28, claim 13 of Hackett (incorporated in claim 22) teaches an identical steel composition to the current claim 28.
Claim 20 is rejected on ground of nonstatutory double patenting as being unpatentable over claim 22 of Hackett in view of Bohm and in further view of Rosenbaum (US 4,390,497 A).
	Regarding claim 20, Hackett and Bohm teach all the limitations of claim 19 as described above.  Hackett and Bohm do not teach that the outer layer and the middle layer are metallurgically bonded together.
	Rosenbaum teaches a method of forming a cladding for a nuclear fuel bonding including metallurgically bonding multiple tubes (column 3 lines 52-56).

Claim 29 is rejected on grounds of nonstatutory double patenting as being unpatentable over claim 22 of Hackett in view of Bohm and in further view of Brandis (US 4,242,130 A).
Regarding claim 29, Hackett and Bohm teach all the limitations of claim 19 as described above. Hackett and Bohm do not teach that the steel includes one or more carbide precipitates, nitride precipitates, or carbo-nitride precipitates of Ti, Zr, V, Nb, Ta or B.
Brandis teaches a steel composition including carbide precipitates of vanadium (column 1 lines 43-57).
It would have been obvious to one of ordinary skill in the art to modify the system of Hackett and Bohm to have the carbide precipitate of vanadium taught by Brandis, as vanadium carbide increases the temperature resistance and hardness of the steel as taught by Brandis (column 1 lines 55-57).
Claim 30 is rejected on grounds of nonstatutory double patenting as being unpatentable over claim 22 of Hackett in view of Bohm and in further view of Pollack (US 3,597,193 A) 
Regarding claim 30, Hackett and Bohm teach all the limitations of claim 19 as described above.  Hackett and Bohm do not teach that the inner layer includes one or more carbide precipitates of Cr, Ti and/or other elements.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vanadium layer of Bohm to have the carbide precipitates taught by Pollack, as Pollack teaches that the addition of such a carbide precipitate to a vanadium layer provides improved creep resistance in a known manner with no unexpected result.
Claims 32-35 are rejected on grounds of nonstatutory double patenting as being unpatentable over claim 22 of Hackett in view of Bohm and in further view of Povirk (US 20140185733 A1).
Regarding claim 32, Hackett and Bohm teach all the limitations of claim 19 as described above.  Hackett and Bohm do not teach the cladding is in the form of a tube with an interior surface and an exterior surface, the inner layer forming the interior surface of the tube and the outer layer forming the exterior surface of the tube.
Povirk teaches a cladding for a fuel element having the shape of a tube (fig 2a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cladding of Hackett to be tube-shaped as taught by Povirk, as this is a known common shape for nuclear fuel cladding used in the art.
Regarding claim 33, Povirk teaches a nuclear material (fuel 22) within the tube.
Regarding claims 34 and 35, Povirk teaches a nuclear material comprising uranium having a refractory material of Nb (paragraph 28).

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,311,981 B2 (hereinafter Hackett ‘981).
Regarding claim 19, claim 1 of Hackett ‘981 teaches a steel-middle layer-vanadium alloy cladding comprising an outer layer of steel, a middle layer of nickel, nickel alloy, chromium, chromium alloy, zirconium or zirconium alloy, and an inner layer consisting of 0.1-0.3 wt. % C, the balance being V and other elements, wherein the inner layer includes not greater than 0.1 wt. % of each of these other elements, and wherein the total of these other elements does not exceed 0.5 wt. %.
Regarding claim 20, claim 1 of Hackett ‘981 teaches that the outer layer and the middle layer are metallurgically bonded together.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Hackett ‘981.
Regarding claim 21, claim 8 of Hackett ‘981 teaches that the steel of the steel layer is selected from a tempered martensitic steel, a ferritic steel, an austentitic steel, an oxide-dispersion strengthened steel, T91 steel, T92 steel, HT9 steel, 316 steel, and 304 steel.
Claims 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Hackett ‘981.
Regarding claims 22-24, claim 6 of Hackett ‘981 teaches that the middle and inner layers have a thickness from 0.1-50% of the steel layer.
Claims 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Hackett ‘981.
Regarding claims 25-27, claim 6 of Hackett ‘981 teaches that the middle and inner layers have a thickness from 1-5% of the steel layer.
Claims 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 respectively of Hackett ‘981.
Regarding claim 28, claim 9 of Hackett teaches the steel composition of claim 28.
Regarding claim 29, claim 10 of Hackett teaches that the steel includes one or more carbide, nitride or carbo-nitride precipitates of Ti, Zr, V, Nb, Ta or B.
Regarding claim 30, claim 11 of Hackett teaches that the inner layer includes one or more carbide precipitates of Cr, Ti and/or other elements.
Regarding claim 31, claim 12 of Hackett teaches that the steel layer is at least 99% of the total thickness of the steel-middle layer-vanadium cladding and each of the middle layer and inner layer are 0.0001%-0.5% of the thickness of the steel layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the first layer” and “the second layer” in claim 19.  There is insufficient antecedent basis for these limitations in the claim.  In the following office action the first layer is assumed to be the inner layer and the second layer is assumed to be the outer layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-27, 32 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101483873 B1) in view of Bohm (US 3,850,584 A).
Regarding claim 19, Kim teaches a steel-middle layer-vanadium cladding (nuclear fuel cladding pipe 1) comprising:
An outer layer (sheath tube 30) of steel (paragraph 26);
A middle layer (intermediate layer 20) of chromium (paragraph 28) between the outer layer and the inner layer; and
An inner layer (liner 10)  consisting of vanadium (paragraph 27).

	Bohm teaches a vanadium alloy for use in a nuclear cladding comprising 0.001-0.5 wt. % C, the balance being V and other elements, including less than 0.1 wt. % of each of the other elements, and wherein the total does not exceed 0.5 wt. % (table 1, up to 99.5% vanadium and 0-0.02% carbon; other elements may be zero).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kim to use the composition of vanadium alloy taught by Bohm, as a matter of selecting a known vanadium alloy suitable for fuel cladding with no unexpected result.
	Regarding claim 21, Kim teaches that the steel of the first layer may be HT9 steel (paragraph 26).
	Regarding claims 22-24, Kim teaches that the inner and middle layers have thicknesses that are from 0.1-50% of the thickness of the steel layer (inner layer is 20-100 microns, middle layer is 1-5 microns, steel layer is 0.6 mm (600 microns), paragraphs 26-28; inner layer is 3-16% of steel layer, middle layer is 0.1-0.8% of steel layer) .
	Regarding claim 25, Kim teaches that the inner layer thickness is from 3-16% of the thickness of the steel layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kim to have the thickness of the inner layer be 1-5% prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 I [R-10.2019].
	Regarding claim 26, Kim teaches that the middle layer has a thickness that is from 0.1-0.8% of the steel layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the layer thickness of the middle layer and/or the steel layer slightly to increase the ratio of thicknesses to over 1%, as the thickness of the layers is a result-effective variable (determining the strength and effectiveness of the cladding) and can be easily adjusted by one of ordinary skill in the art during the formation of the layers to optimize the cladding for a given implementation with no unexpected result.
	Regarding claims 27, it would be obvious to make the middle and inner layers be 1-5% of the thickness of the steel layer as argued above.
Regarding claim 31, Kim teaches that the middle layer is 0.0001-0.5% of the thickness of the steel layer.
	Kim does not teach that the steel layer is at least 99% of the total thickness of the cladding and the inner layer is 0.0001% to 0.5% of the thickness of the steel layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the layer thickness of the inner layer and/or the steel layer to produce the thickness ratio of the claim, as the thickness of the layers is a result-effective variable (determining the strength and effectiveness of the cladding) and can be easily 
	Regarding claim 32, Kim teaches that the steel-middle layer-vanadium cladding is in the form of a tube (cladding tube 1) with an interior surface and an exterior surface, the first (inner) layer forming the interior surface of the tube and the second (outer) layer forming the exterior surface of the tube.
	Regarding claim 33, Kim teaches an amount of nuclear material within the tube (fuel, paragraph 24).
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bohm and in further view of Rosenbaum (US 4,390,497 A).
	Regarding claim 20, Kim and Bohm teach all the limitations of claim 19 as described above.  Kim and Bohm do not teach that the outer layer and the middle layer are metallurgically bonded together.
	Rosenbaum teaches a method of forming a cladding for a nuclear fuel bonding including metallurgically bonding multiple tubes (column 3 lines 52-56).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kim to have the layers metallurgically bonded as taught by Rosenbaum, as a matter of selecting a known method of forming a multi-layer cladding which allows good bonding between layers with no unexpected result.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bohm and in further view of Brandis (US 4,242,130 A).
Regarding claim 29, Kim and Bohm teach all the limitations of claim 19 as described above. Kim and Bohm do not teach that the steel includes one or more carbide precipitates, nitride precipitates, or carbo-nitride precipitates of Ti, Zr, V, Nb, Ta or B.
Brandis teaches a steel composition including carbide precipitates of vanadium (column 1 lines 43-57).
It would have been obvious to one of ordinary skill in the art to modify the system of Kim and Bohm to have the carbide precipitate of vanadium taught by Brandis, as vanadium carbide increases the temperature resistance and hardness of the steel as taught by Brandis (column 1 lines 55-57).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bohm and in further view of Pollack (US 3,597,193 A) 
Regarding claim 30, Kim and Bohm teach all the limitations of claim 19 as described above.  Kim and Bohm do not teach that the inner layer includes one or more carbide precipitates of Cr, Ti and/or other elements.
Pollack teaches a vanadium alloy having carbide precipitates of Zr or Ti (column 3 lines 5-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vanadium layer of Bohm to have the carbide precipitates taught by Pollack, as Pollack teaches that the addition of such a carbide precipitate to a vanadium layer provides improved creep resistance in a known manner with no unexpected result.
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bohm and in further view of Povirk (US 20140185733 A1).
Regarding claim 34, Kim and Bohm teach all the limitations of claim 33 as described above.  Kim and Bohm do not teach that the nuclear material includes one or more elements selected from U, Th, Am, Np and Pu or has a refactory material chosen from Nb, Mo, Ta, W, Re, Zr, V, Ti, Cr, Ru, Rh, Os, Ir, Nd and Hf.
Povirk teaches a nuclear material comprising uranium having a refractory material of Nb (paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the nuclear fuel of Kim to be uranium, as this is a known common type of nuclear fuel formed into rods having cladding layers as taught by Povirk.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID E SMITH/Examiner, Art Unit 2881